Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed brush cleaner comprising: a base; a cleaning chamber comprising a plurality of cleaning elements disposed on a cleaning plate; the cleaning plate comprising a flat element that can snugly fit into the cleaning chamber; the cleaning chamber comprising one or more flat- or paddle-shaped elements configured to increase mixing of the solvents within the chamber; a vibratory motor attached to the base or the cleaning chamber and configured to vibrate the cleaning plate or the cleaning chamber or both; a lid attached to the cleaning chamber, wherein the lid comprises a plurality of securement members configured to hold brushes; a solvent circulation system comprising a reservoir and one or more compartments that is fluidically in contact with the cleaning chamber and is configured to deliver solvents from the compartments into the cleaning chamber, and drain solvents from the cleaning chamber into the compartments; a filtering system comprising filters or filter cartridges within the solvent circulating system configured to remove dirt and debris present in the solvents drained into the compartments; a motor mounted on the base and attached to the undersurface of the cleaning chamber via a drive, wherein the motor and the drive are configured to provide repetitive motions to the cleaning chamber; and a user interface for programming operations of the brush cleaner. US 2009/0189084 is cited as teaching a (tooth)brush cleaner with a motor and lid and filter in the camber, but it does not appear to teach or make obvious the filtering system, solvent circulation system, and user interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711